                Case 1:20-cr-00272-WHP Document 46
                                                47 Filed 01/04/21
                                                         01/06/21 Page 1 of 3

                                                                                       404 James Robertson Pkwy
NASHVILLE VANGUARD LAW, PLLC                                                      Suite 102 | Nashville, TN 37219
                                                                                              Ph. (615) 229-5529
John H. Morris, Esq.
                                                 Application granted. Sentencing               Fx. (615) 679-9520
                                                 adjourned to May 11, 2021 at
                                                 2:00 p.m.
    4 January 2021


    VIA ECF
    The Honorable William H. Pauley III
    United States District Judge
    Southern District of New York
    United States Courthouse                                 January 6, 2021
    500 Pearl Street, New York, NY 10007


    Re:       United States v. Jason Ward
              20 Cr 272 (WHP)


    Dear Judge Pauley:

              I write with the consent and agreement of the Government to postpone Mr. Ward’s
    sentencing hearing, currently scheduled for Wednesday, January 13, 2021, to a date convenient to
    the Court and the Government in March 2021. Counsel respectfully informs this Court that he is
    currently unavailable on the following dates due to local court trial commitments:

          x   March 1-16, 2021
          x   March 22-26, 2021

    That said, our courts in Tennessee remain in a state of constant flux due to the COVID crisis and
    those dates could change if the situation does not improve. Counsel is also currently scheduled
    for involvement in a trial in the Middle District of Tennessee Federal Court on April 1, 2021 that
    is contemplated to last up to three months. While counsel will not be required for the duration of
    the trial, he does not know at this time when during the April – June 2021 he would be available.

              The defense waives speedy trial time until the date the Court sets for this hearing. This is
    the second request for an adjournment. In support, counsel for Mr. Ward submits that the COVID
    situation has worsened since his last request for an adjournment. That request was due to travel
    restrictions and quarantine rules in place in New York for travelers coming from restricted states,
         Case 1:20-cr-00272-WHP Document 46
                                         47 Filed 01/04/21
                                                  01/06/21 Page 2 of 3




of which Tennessee is one, which made this hearing a practical impossibility to conduct in person.
As stated, that situation has now become more sever.

       Mr. Ward and his counsel believe that an in-person hearing is in his best interests and wish
to appear before the Court to present his case and submit to the justice of the Court. At the date
and time set by this Court, Mr. Ward expects to present his case for mitigation and be sentenced
by this honorable Court.


       Respectfully,

                                                            _/s/ John H. Morris______
                                                            JOHN H. MORRIS
                                                            Nashville Vanguard Law, PLLC
                                                            Parkway Towers, Suite 102
                                                            404 James Robertson Parkway
                                                            Nashville, TN 37219
                                                            John@tek.law
                                                            Phone: (615) 229-5529
                                                            Fax: (615) 679-9520
        Case 1:20-cr-00272-WHP Document 46
                                        47 Filed 01/04/21
                                                 01/06/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 4th day of January 202a, a true and correct
copy of the foregoing letter motion has filed with the Court ECF system and has been sent via
email to:

Jacob R. Fiddelman
Assistant United States Attorney
United States Attorney’s Office
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007
Tel: 212-637-1024
Email: jacob.fiddelman@usdoj.gov




                                                           _/s/ John H. Morris______
                                                           JOHN H. MORRIS
